                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No.: 5:10-CV-25-FL

                                                   )    ORDER GRANTING MOTION FOR
SAS INSTITUTE INC.,                                )   WORLD PROGRAMMING LIMITED
                                Plaintiff,         )    TO FILE UNDER SEAL ITS REPLY
                                                   )    IN SUPPORT OF ITS MOTION TO
                      v.                           )   STRIKE SAS INSTITUTE’S NOTICE
                                                   )     OF PARTIAL SATISFACTION OF
WORLD PROGRAMMING LIMITED,                         )             JUDGMENT
                   Defendant.                      )
                                                   )

       THIS MATTER is before the Court on Defendant World Programming Limited’s

(“WPL”) motion to file under seal its Reply in Support of its Motion to Strike SAS Institute’s

Notice of Partial Satisfaction of Judgment (the “Reply”). Because the Reply contains

information that is highly confidential, proprietary, and commercially sensitive information of

WPL, WPL asks that the Court allow WPL to file the Reply under seal. For the reasons that

follow, the Court GRANTS WPL’s motion to file under seal.

       To determine whether to grant a request to seal a document, the court must consider

whether “the public’s right of access is outweighed by competing interests.” See Ashcraft v.

Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000) (quoting In re Knight Pub. Co., 743 F.2d 231,

235 (4th Cir. 1984)). Although the common law presumes a right to inspect and copy judicial

records and documents, denial of access is within the sound discretion of the court. Id. To

determine whether a party’s interest in sealing records outweighs the public’s right to access, a

court must engage in a three-part analysis: (1) provide public notice of the request to seal and

allow interested parties a reasonable opportunity to object; (2) consider less drastic alternatives

to sealing the document; and (3) articulate the specific reasons and factual findings supporting its
decision to seal. See id.; Morris v. Cumberland Cty. Hosp. Sys., Inc., No. 5:12-CV-629, 2013

WL 6116861, at *1 (E.D.N.C. Nov. 13, 2013).

       The applicable standards justify sealing the Reply. The public has received adequate

notice of the request to seal because this Motion has been docketed in the public record, and no

objection has been raised in the interim. See In re Knight Pub. Co., 743 F.2d at 235.

Additionally, there is no less drastic alternative to sealing the Reply because the confidential

information appears throughout in the entire Reply. Filing the Reply in the public record would

disclose confidential and commercially sensitive information not generally known to the public.

Simply put, WPL’s interest in preserving the confidentiality of its financial status outweighs any

public interest in its disclosure. Finally, the Court meets the third prong of the Ashcraft analysis

by virtue of the findings delineated in this Order.

       For these reasons, WPL’s motion to file under seal is hereby GRANTED. The Clerk is

DIRECTED to file the foregoing document UNDER SEAL. The Clerk is further DIRECTED to

send a copy of this Memorandum Order to all counsel of record.

       It is so ORDERED.

                                                      __________________________
                                                      United States District Judge
        1/28/19
Date: _________________




                                                  2
